ON PRTlTION ROR RRHRARING.
Scott, Justicr.
This case was decided at the present term of this court. (98 Pac., 590.) Plaintiffs in error have filed their petition for a re-hearing. No new question has been presented in the brief or argument which was not considered in the opinion filed. The opinion discussed thoroughly all questions sought to be raised by the petition. The court adheres to the views expressed in the former opinion. The writer did not participate in that decision, but upon examination of the questions involved fully concurs in that decision. Rehearing denied.
Pottrr, C. J., and Brard, J., concur.